Citation Nr: 1208639	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which in part, reopened the claim for service connection for a low back disability and then denied service connection on the merits.  

The case was previously before the Board in November 2010, when the Board confirmed the reopening of the claim for service connection for a low back disability and then remanded for examination of the Veteran and a medical opinion.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was injured in an altercation in January 1972.  His injuries included a bruise of the back; follow-up treatment records dated March 1972 reveal complaints of back pain along with pain in the thighs and hips with a diagnosis of probable arthritis.

2.  Service treatment records dated May 1972 reveal that the Veteran was injured in an automobile accident 10 months earlier with primary symptoms being knee pain.

3.  A May 1973 service treatment record indicates that the Veteran sought treatment for complaints of low back pain with muscle spasm; treatment with physical therapy was prescribed.  

4.  An August 1973 service treatment records indicates that the Veteran incurred a fall injury and was experiencing back pain which was interfering with his ability to sleep; the diagnosis was lumbar strain.  

5.  A July 1974 service department chest x-ray examination report noted the presence of slight upper scoliosis convex to the left of the spine.   

6.  July 1978 separation examination of the Veteran revealed a normal spine without complaints of pain.

7.  VA examination in November 1978 revealed a normal spine on clinical and x-ray examination despite the Veteran's reports of occasional low back pain.  

8.  The Veteran has a current low back disability diagnosed as lumbar degenerative disc disease and arthritis.  

9.  The Veteran reports a continuity of symptomatology of low back pain dating from his injuries service to the present.  

10.  A VA medical opinion indicates that the Veteran's current low back disability is related to service based on the documented treatment of back pain during service and the reported continuity of symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran served on active duty from June 1971 to September 1978.  Service treatment records reveal that the Veteran sought treatment for complaints of low back pain on several occasions.  A January 1972 service treatment record indicates that he was involved in a fight with another service member and incurred a closed head injury and a bruise to his back.  A March 1972 follow-up treatment record reveals complaints of back pain along with pain in the thighs and hips with a diagnosis of "musculoskeletal prob[able] arthritis."

Service treatment records dated May 1972 reveal that the Veteran was injured in an automobile accident 10 months earlier; his primary symptoms were knee pain.  Despite his primary medical problem being injury to his knees, a May 1973 service treatment record indicates that the Veteran sought treatment for complaints of low back pain with muscle spasm; the back muscle spasm was objectively verified and treatment with physical therapy was prescribed.  

An August 1973 service treatment records indicates that the Veteran incurred a fall injury and was experiencing back pain which was interfering with his ability to sleep; the diagnosis was lumbar strain.  

A July 1974 service department chest x-ray examination report noted the presence of slight upper scoliosis convex to the left of the spine.   

Separation examination of the Veteran was conducted in July 1978.  Clinical evaluation of his spine was normal and no symptoms of back pain were reported on the accompanying report of medical history.  

A VA examination of the Veteran was conducted in November 1978, which was within a year of his separation from service.  He reported recurrent symptoms of low back pain, especially with lifting.  However, clinical and x-ray examination did not reveal any abnormalities of the spine. 

Private medical records dated from 1988 to 2005 reveal treatment for complaints of low back pain.  A February 2005 record notes a recent slip-and-fall injury with increased complaints of low back pain.  

VA treatment records dated in 2004 and 2005 reveal that the Veteran reported complaints of low back pain.  

In April 2007 a VA general medical Compensation and Pension examination of the Veteran was conducted.  He reported complaints of low back pain dating back to the documented injuries during service.  He also reported a post-service, work-related injury to his low back in 1985.  The diagnosis was chronic back sprain with x-ray evidence of degenerative disc disease and osteophytes (arthritis) of the lumbar spine.  No medical opinion as to the etiology of the current low back disability was expressed.  

In January 2011, the most recent VA examination of the Veteran was conducted.  The examiner reviewed the Veteran's medical history including: the documented treatment for low back pain during service; the 1985 worker's compensation related injury; complaints of muscle spasm in 1988; a car accident in 1998; and his slip-and-fall in 2005.  After full examination the diagnosis was lumbar degenerative disc disease and spondylosis.  The examiner's medical opinion was that it was more likely than not that the Veteran's current low back disability was related to the injuries during active service.  

The Veteran reports a continuity of symptomatology of low back pain dating from his injuries service to the present.  He also specifically reports that the fall injury documented in the service treatment records was a fall from a roof while involved in construction duties.  

Both the Veteran and his wife have asserted a continuity of symptomatology of low back pain from active service until the present.  

The evidence shows that the Veteran has a current low back disability; degenerative disc disease, spondylosis, of the lumbar spine.  The evidence shows that the Veteran was repeatedly treated for low back pain during service.  The Veteran does acknowledge that he has had inter-current injuries to his back since leaving service.  However, the opinion from the VA physician is that the current degenerative disc disease is related to the back injuries during service.  The physician was aware of the Veteran's post-service back injury history when rendering his medical opinion.  The Veteran and his wife credibly report a continuity of symptomatology of low back pain.  There is not a preponderance of the evidence against the claim and, accordingly, service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


